Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the medicament” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the dispensed dose” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the cartridge” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: it is unclear what structural element is intended to perform the measuring of inductance step and what structural element is intended to determine a dispensed dose or an amount of medicament remaining in a cartridge.  
Claims 17-31 are similarly rejected by virtue of their dependency upon claim 16 (claim 22-23 appear to recite structural elements that perform/facilitate the measuring of the inductance step). 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: it is unclear what structural element is intended to perform the determining a position of the armature step, and the determining the dispensed dose based on the position of the armature step.  
Claim 19 is similarly rejected by virtue of its dependency upon claim 18. 
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: it is unclear what structural element is intended to perform the measuring fluctuation of the inductance of the coil step.  
Claim 27 recites the limitation “the inductance of the cylindrical coil is determined” in line 3.  There is insufficient antecedent basis for this limitation in the claim (i.e., it is not a method step that has previously been introduced, rather the inductance is claimed in claim 16 as being measured – not determined).
Claim 27 recites the limitation “the geometry” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation “the internal cross-sectional area” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “the inductance of the cylindrical coil is determined” in line 3.  There is insufficient antecedent basis for this limitation in the claim (i.e., it is not a method step that has previously been introduced, rather the inductance is claimed in claim 16 as being measured – not determined).
Claim 28 recites the limitation “the geometry” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27 and 28 each appear to contain a recitation to “the inductance… is determined” in line 3, and then a different reference to “the measured inductance” in line 5. Prior to these instances of “the inductance… is determined” in line 3 in each of claims 27 and 28, the inductance has been claimed as a parameter that is measured. Furthermore, it is to the best of the Examiner’s understanding that an inductance only exists when current through an electric circuit is changing. It is unclear to the Examiner whether Applicant intends to make a distinction in claims 27 and 28 between “the inductance … is determined” recited in line 3 of each of claims 27 and 28 and “the measured inductance” recited in line 5 of each of claims 27 and 28.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 18, 21 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2008/0140018 to Enggaard et al. 
Regarding claim 16, Enggaard et al. discloses a method, comprising: 
initiating supply of current (via power supply 224, see paragraph 41) through a plurality of coils (coil, see paragraphs 20 and 50) of a stator (stationary part/inductors 163) to apply a thrust force on an armature (moveable part/conductive member 157), thereby causing a stopper (piston 152) of a drug delivery device (medication delivery system 100) to translate distally to dispense a dose of the medicament (see abstract and paragraph 40); 
measuring (via a detector, see abstract) an inductance (electrical characteristic, which can be inductance in a coil, paragraph 19, 20 and 50) of a coil of the plurality of coils (paragraphs 20 and 50); and 
determining the dispensed dose of the medicament (abstract and see claim 1) or an amount of medicament remaining in the cartridge based on the measured inductance (abstract and see claim 1).
Regarding claim 18, Enggaard et al. discloses the claimed invention as discussed above concerning claim 16, and Enggaard et al. further discloses determining a position of the armature within the stator based on the measured inductance (abstract, paragraphs 19, 20, 50 and claim 1); and determining the dispensed dose based on the position of the armature within the stator (abstract, paragraphs 19, 20, 50 and claim 1).
Regarding claim 21, Enggaard et al. discloses the claimed invention as discussed above concerning claim 16, and Enggaard et al. further discloses that measuring the inductance comprises applying an alternating current to the coil (paragraph 48). 
Regarding claim 26, Enggaard et al. discloses the claimed invention as discussed above concerning claim 16, and Enggaard et al. further discloses that determining the dispensed dose comprises measuring fluctuation (change) of the inductance of the coil (abstract, paragraphs 19, 20, 50 and claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enggaard et al. 
Regarding claim 25, Enggaard et al. discloses the claimed invention as discussed above concerning claim 16, and Enggaard et al. further discloses that a thrust force is achieved by performing the method of claim 16 (abstract and paragraphs 19, 20, 40, 50 and claim 1), but Enggaard et al. does not expressly state that the thrust force is 20 N. 
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the appropriate parameters to achieve a thrust force of 20 N, since applicant has not disclosed that having a thrust force of 20 N solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of having a thrust force of 20 N, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enggaard et al. in further view of U.S. Publication No. 2001/0022473 to Hartramph. 
Regarding claims 27-28, Enggaard et al. discloses the claimed invention as discussed above concerning claim 16, and Enggaard et al. further discloses that there is a coil (paragraphs 20 and 50), but Enggaard et al. does not expressly state that the coil comprises a cylindrical coil;  the inductance of the cylindrical coil is determined by the geometry of the cylindrical coil; and the measured inductance is based on a number N of windings, a magnetic field constant λ0, a relative permeability µr, and the internal cross-sectional area A of the cylindrical coil, as recited in claim 27, or further that the measured inductance could also be based on a radius of a winding rW, as additionally recited in claim 28.
Hartramph teaches a plurality of coils of a stator to apply a thrust force on an armature (drive coil system 25), wherein the coil comprises a cylindrical coil (paragraph 12); the inductance of the cylindrical coil is determined by the geometry of the cylindrical coil (cylindrical, paragraph 12); and the measured inductance is based on a number N of windings (paragraph 34), as recited in claims 27 and 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the coil of the device and method of Enggaard et al. to comprise a cylindrical coil; the inductance of the cylindrical coil is determined by the geometry of the cylindrical coil; and the measured inductance is based on a number N of windings, as taught by Hartramph, since Hartramph expressly teaches that coil inductance is dependent on the magnetic resistance and the number of winding turns (paragraph 34 of Hartramph). 
Allowable Subject Matter
Claims 17, 19-20, 22-24 and 29-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783